Exhibit 10.1

Final Execution Copy

PURCHASE AGREEMENT

This Purchase Agreement (“Agreement”) is made as of the 3rd day of September,
2014 by and among Novatel Wireless, Inc., a Delaware corporation (the
“Company”), and the Investors set forth on the signature pages affixed hereto
(each an “Investor” and collectively the “Investors”).

RECITALS

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the
U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended; and

B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and conditions stated in this
Agreement: (i) an aggregate of 7,363,334 shares (the “Common Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”);
(ii) warrants to purchase an aggregate of 4,117,647 shares of Common Stock (the
“Warrant Shares”) at an exercise price of $2.26 per share in the form attached
hereto as Exhibit A (the “Warrants”); and (iii) an aggregate of 87,196 shares
(the “Preferred Shares”) of the Company’s Series C Convertible Preferred Stock,
par value $0.001 per share, such Preferred Shares to have the relative rights,
preferences, limitations and designations set forth in the Certificate of
Designations of Series C Convertible Preferred Stock in the form attached hereto
as Exhibit B (the “Certificate of Designation”) and to be convertible, subject
to adjustment in accordance therewith, into an aggregate of 871,960 shares of
Common Stock (together with any securities into which such shares may be
reclassified, whether by merger, charter amendment or otherwise, to the extent
the Preferred Shares, in connection with any such reclassification, become
convertible into such securities pursuant to the Certificate of Designation)
(the “Conversion Shares”), all at a purchase price (the “Per Share Price”) of
(a) $1.75 per Common Share plus, in each case, the related Warrant and
(b) $17.50 per Preferred Share; and

C. Contemporaneous with the sale of the Common Shares, the Warrants and the
Preferred Shares, the parties hereto will execute and deliver an Investors’
Rights Agreement, in the form attached hereto as Exhibit C (the “Investors’
Rights Agreement”), pursuant to which, among other things, the Company will
agree to provide certain information rights, board representation rights and
registration rights with respect to the Common Shares, the Warrant Shares and
the Conversion Shares under the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions.

1.1 Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Business Day” means any day, other than a Saturday, Sunday or other day, on
which banks in the City of New York are authorized or required by law or
executive order to remain closed.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.

“Company’s Knowledge” means, with respect to any statement made to the Company’s
Knowledge, that such statement is based on the actual knowledge of the executive
officers of the Company (as defined in Rule 405 under the Securities Act) having
responsibility for the matter or matters that are the subject of the statement,
after reasonable inquiry.

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, customer information and
customer and supplier lists and related information).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests or other
equity interests in and of such Person (regardless of how designated and whether
or not voting or non-voting) and (b) all warrants, options and other rights to
acquire (whether by conversion, exchange, exercise or otherwise) any of the
foregoing, including all equity awards granted under any stock plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations and published interpretations thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that, individually or in the aggregate, has had, or would
reasonably be expected to have, a material adverse effect on the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting the U.S. or global economy or
capital markets in general or which are generally applicable to the industry in
which the Company operates, provided that such effects are not borne
disproportionately by the Company or any of its Subsidiaries; (ii) effects
caused by changes in applicable law or GAAP (as defined below), provided that
such effects are not borne disproportionately by the Company or any of its
Subsidiaries; (iii) effects caused by changes in the market price or trading
volume of the Common Stock on any trading market (provided that the underlying
causes of such changes (subject to the other provisions of this paragraph) shall
not be excluded); (iv) effects caused by failure(s) by the Company to meet any
operating projections or forecasts, or published revenue or earnings predictions
(provided that the underlying causes of such failure(s) (subject to the other
provisions of this paragraph) shall not be

 

-2-



--------------------------------------------------------------------------------

excluded); (v) effects caused by earthquakes, hostilities, acts of war, sabotage
or terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing as of the date hereof; (vi) effects resulting from or relating to the
announcement or disclosure of the sale of the Securities or other transactions
contemplated by this Agreement; and (vii) effects caused by any action or
failure to take action, in each case, expressly consented to or requested by the
Investors.

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Subsidiaries, taken as a whole,
including those that have been filed or were required to have been filed as an
exhibit to the SEC Filings (as defined below) pursuant to Item 601(b)(4) or
Item 601(b)(10) of Regulation S-K.

“NASDAQ” means The NASDAQ Stock Market LLC.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Plan” means each “employee benefit plan” within the meaning of section 3(3) of
ERISA and all other material plans, arrangements, policies, programs, agreements
or other commitments providing for retirement, employee benefits, compensation,
incentive compensation or fringe benefits, including, without limitation, any
material employment, consulting or deferred compensation agreement, executive
compensation, bonus, incentive, pension, profit-sharing, savings, retirement,
stock option, stock purchase or severance plan, and any life, health, disability
or accident insurance plan, whether oral or written, and whether or not subject
to ERISA, to which the Company or any of its Subsidiaries sponsor, maintain or
contribute, on behalf of any current or former employee, executive, director,
officer, consultant or independent contractor, or to which the Company or any of
its Subsidiaries have or could have any direct or indirect, actual or contingent
liability.

“Registration Statement” has the meaning set forth in the Investors’ Rights
Agreement.

“Required Investors” means (i) prior to Closing (as defined below), the
Investors who, together with their Affiliates, have agreed to purchase a
majority of the Shares to be sold hereunder and (ii) from and after the Closing
the Investors who, together with their Affiliates, beneficially own (calculated
in accordance with Rule 13d-3 under the Exchange Act without giving effect to
any limitation on the exercise of the Warrants set forth therein) a majority of
the Common Shares and the Warrant Shares issuable pursuant hereto.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

“Securities” means the Shares, the Conversion Shares, the Warrants and the
Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shares” means the Preferred Shares and the Common Shares being purchased by the
Investors hereunder.

 

-3-



--------------------------------------------------------------------------------

“Subsidiary” shall mean with respect to any Person, any other Person (a) of
which the initial Person directly or indirectly owns or controls more than 50%
of the voting equity interests or has the power to elect or direct the election
of a majority of the members of the governing body of such Person, or (b) which
is required to be consolidated with such Person under United States generally
accepted accounting principles.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Certificate of Designation, the Warrants and the Investors’
Rights Agreement.

1.2 Other Capitalized Terms. The following terms shall have the meanings
specified in the indicated section of this Agreement.

 

Term

   Section 10-K    4.8 Agreement    Preamble Certificate of Designation   
Recitals Closing    3 Closing Consideration    3 Closing Date    3 Common Shares
   Recitals Common Stock    Recitals Company    Preamble Company Board
Recommendation    6.3(b) Conversion Shares    Recitals DGCL    4.33(b)
Disclosure Schedules    4 Environmental Laws    4.20 Evaluation Date    4.11
GAAP    4.9 Infringe    4.17(d) Investor    Preamble Investor Indemnified Party
   8.2 Investors’ Rights Agreement    Recitals License Agreements    4.17(b) Per
Share Price    Recitals Permits    4.15 Preferred Shares    Recitals Proposals
   6.3(a) Proxy Statement    6.3(a) Regulation D    Recitals SEC    Recitals SEC
Filings    4.8 Short Sales    5.11 Stockholders Meeting    6.3(a) Subsequent
Stockholders Meeting    6.3(a) Transfer Agent    6.1(c) Warrant Shares   
Recitals Warrants    Recitals

1.3 Rules of Construction. Unless the context otherwise requires (a) terms
defined in the singular shall have a comparable meaning when used in the plural,
and vice versa, (b) the terms “Dollars,”

 

-4-



--------------------------------------------------------------------------------

“dollars” and “$” mean United States Dollars, (c) references herein to a
specific Section, recital or Exhibit shall refer, respectively, to Sections,
recitals or Exhibits of this Agreement, (d) wherever the word “include,”
“includes,” or “including” is used in this Agreement, it shall be deemed to be
followed by the words “without limitation” and (e) references herein to any
gender or no gender shall include each other gender; references herein to any
law shall be deemed to refer to such law as amended, modified, codified,
reenacted, supplemented or superseded in whole or in part and in effect from
time to time, and also to all rules and regulations promulgated thereunder.

2. Purchase and Sale of the Shares and Warrants. Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined below), each
Investor shall severally, and not jointly, purchase, and the Company shall sell
and issue to each Investor, the Shares and Warrants in the amounts set forth
opposite such Investor’s name on the signature pages attached hereto in exchange
for the applicable Per Share Price multiplied by the number of Shares to be
purchased by such Investor as specified in Section 3 below.

3. Closing. Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by the Investors, the Company shall
file the Certificate of Designation with the Secretary of State of the State of
Delaware. Unless other arrangements have been made with a particular Investor,
upon confirmation that the Certificate of Designation has been filed and has
become effective, the Company shall deliver to Paul, Weiss, Rifkind, Wharton &
Garrison LLP, in trust, a certificate or certificates, registered in such name
or names as the Investors may designate, representing the Preferred Shares and
Warrants, with instructions that such certificates are to be held for release to
the Investors only upon payment in full of the aggregate amounts to be paid to
the Company by all of the Investors (the “Closing Consideration”). Unless other
arrangements have been made with a particular Investor, upon such receipt by
Paul, Weiss, Rifkind, Wharton & Garrison LLP of the certificates, each Investor
shall promptly, but no more than one (1) Business Day thereafter, cause a wire
transfer in United States dollars and in immediately available funds to be sent
to the account of the Company as instructed in writing by the Company, in an
amount representing such Investor’s pro rata portion of the Closing
Consideration as set forth on the signature pages to this Agreement. On the date
that the Company receives payment in full of the Closing Consideration (the
“Closing Date”), the Company will instruct (a) Paul, Weiss, Rifkind, Wharton &
Garrison LLP to release the certificates evidencing the Preferred Shares and
Warrants to the Investors and (b) instruct its transfer agent to deliver to
Paul, Weiss, Rifkind, Wharton & Garrison LLP, on behalf of the Investors, a
certificate or certificates, registered in such name or names as the Investors
may designate, representing the Common Shares (the “Closing”); provided, that
notwithstanding the foregoing in this Section 3, the Closing Date shall be no
earlier than September 8, 2014. The Closing of the purchase and sale of the
Shares and Warrants shall take place at the offices of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019,
or at such other location and on such other date as the Company and the
Investors shall mutually agree.

4. Representations and Warranties of the Company. Except as (a) set forth in the
schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules or other representations relating to the
subject matter of such disclosures if the relevance of such item would be
reasonably apparent, or (b) specifically disclosed in the SEC Filings
(excluding, in each case, any disclosures solely contained or referenced therein
under the captions “Risk Factors” or “Forward Looking Statements” and any other
disclosures contained or referenced therein relating to information factors or
risks that are predictive, cautionary or forward-looking in nature), which shall
be deemed to qualify all representations made herein, the Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the

 

-5-



--------------------------------------------------------------------------------

representations and warranties that speak as of a specific date, which shall be
made as of such date), to each of the Investors:

4.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business makes such qualification necessary, except
where the failure to be in good standing or so qualified would not have or
reasonably be expected to result in a Material Adverse Effect. The Company’s
Subsidiaries are listed on Schedule 4.1 hereto.

4.2 Authorization. The Company has all corporate power and authority and, except
for the filing of the Certificate of Designation with the Secretary of State of
the State of Delaware, has taken all requisite action on the part of the
Company, its officers, directors and stockholders necessary for (a) the
authorization, execution and delivery of the Transaction Documents, (b) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (c) the authorization, issuance (or reservation for issuance)
and delivery of the Securities. Each of the Transaction Documents to which the
Company is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as may be limited by:
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally; (ii) applicable United States federal or state securities laws limits
on indemnification; and (iii) the effect of rules of law governing the
availability of equitable remedies.

4.3 Valid Issuance. The Common Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws. Upon the filing of the Certificate of Designation
with the Secretary of State of the State of Delaware, the Preferred Shares will
have been duly and validly authorized and, when issued and paid for pursuant to
this Agreement, will be validly issued, fully paid and nonassessable, and shall
be free and clear of all encumbrances and restrictions (other than those created
by the Investors), except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws, and shall be
entitled to the rights and preferences set forth in the Certificate of
Designation. Upon the due conversion of the Preferred Shares, the Conversion
Shares will be validly issued, fully paid and nonassessable, and free and clear
of all encumbrances and restrictions, except for restrictions on transfer set
forth in the Transaction Documents or imposed by applicable securities laws and
except for those created by the Investors. The Warrants have been duly and
validly authorized. Upon the valid exercise of the Warrants and payment of the
exercise price, the Warrant Shares will be validly issued, fully paid and
nonassessable, and free and clear of all encumbrances and restrictions, except
for restrictions on transfer set forth in the Transaction Documents or imposed
by applicable securities laws and except for those created by the Investors.

4.4 Capitalization. Schedule 4.4 sets forth as of the date this Agreement
(a) the authorized capital stock of the Company; (b) the number of shares of
capital stock issued and outstanding; (c) the number of shares of capital stock
issuable pursuant to the Company’s stock plans (including any outstanding stock
appreciation rights and “phantom stock” plans or agreements or any similar plan
or agreement); and (d) the number of shares of capital stock issuable and
reserved for issuance pursuant to

 

-6-



--------------------------------------------------------------------------------

securities (other than the Preferred Shares and the Warrants) exercisable for,
or convertible into or exchangeable for any shares of capital stock of the
Company. All of the issued and outstanding shares of the Company’s and its
Subsidiaries’ capital stock have been duly authorized and validly issued and are
fully paid and nonassessable, were issued in full compliance with applicable
state and federal securities laws and were not issued in violation of any
preemptive right. All of the issued and outstanding shares of capital stock of
each Subsidiary are owned, directly or indirectly, by the Company, beneficially
and of record. There are no outstanding contractual obligations of the Company
or any of its Subsidiaries to provide any funds to or make any investment in
respect of any unsatisfied subscription obligation or capital contribution or
capital account funding obligation in any Person. Except as described on
Schedule 4.4 and except as provided in the Investors’ Rights Agreement, (i) no
Person has the right to require the Company to register any securities of the
Company under the Securities Act, whether on a demand basis or in connection
with the registration of securities of the Company for its own account or for
the account of any other Person, (ii) there are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company or any of its Subsidiaries is a party or, to
the Company’s Knowledge, between or among any of the Company’s or any of its
Subsidiaries’ stockholders, (iii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound having
the right to vote on any matter which the stockholders of the Company or its
Subsidiaries, as the case may be, may vote, (iv) there are no financing
statements securing obligations in any material amounts, either singly or in the
aggregate, filed in connection with the Company or any of its Subsidiaries,
(v) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions (other than
the Preferred Shares), and there are no contracts, commitments, understandings
or arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, and
(vi) there are no outstanding securities, options, warrants, calls, rights,
commitments, profits interests, stock appreciation rights, phantom stock
agreements, arrangements or undertakings to which the Company or any of its
Subsidiaries is a party or by which any of them is bound obligating the Company
or any of its Subsidiaries to issue, deliver or sell or create, or cause to be
issued, delivered or sold or created, additional Equity Securities of the
Company or any of its Subsidiaries (or any security convertible or exercisable
therefor) or obligating the Company or any of its Subsidiaries to issue, grant,
extend or enter into any such security, option, warrant, call, right,
commitment, agreement, arrangement or undertaking. The issuance and sale of the
Securities hereunder will not obligate the Company to issue shares of Common
Stock or other securities to any other Person (other than the Investors) and
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security.

4.5 Consents. Except for the filing of the Certificate of Designation with the
Secretary of State of the State of Delaware, no consent, order, authorization,
or approval or other action by, no lapse of a waiting period, and no notice to
or filing with, any governmental body, agency, or official or any other Person
is required for the due execution, delivery, and performance by the Company of
the Transaction Documents or the consummation of the transactions contemplated
hereby and thereby, except for (a) those consents and approvals that have been
obtained or made on or prior to the date hereof and that are in full force and
effect, (b) filings with the SEC on Form 8-K, (c) the filing of an additional
listing application with NASDAQ, (d) the filing of the Registration Statement
under the terms of the Investors’ Rights Agreement, and (e) post-sale filings
pursuant to applicable state and federal securities laws which the Company
undertakes to file within the applicable time periods. To the Company’s
Knowledge, there are no facts or circumstances that might prevent the Company
from obtaining or effecting any of the foregoing clauses (b) through (e).

 

-7-



--------------------------------------------------------------------------------

4.6 Compliance with Governing Documents and Laws.

(a) The Company is in compliance with, and is not in default under, its Amended
and Restated Certificate of Incorporation and its Bylaws.

(b) The Company and each of its Subsidiaries is in compliance in all material
respects with all applicable laws and all orders issued by any court or
governmental authority. To the Company’s Knowledge, there is no existing or
proposed law which could reasonably be expected to prohibit or restrict the
Company or any of its Subsidiaries from, or otherwise materially adversely
effect any of the foregoing in, conducting its business in any jurisdiction in
which it currently conducts business.

(c) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and is listed on The NASDAQ Global Select Market and the Company has not
taken any action designed to, or reasonably likely to, have the effect of
violating the listing requirements of, or terminating the registration of the
Common Stock under the Exchange Act or delisting or suspending the Common Stock
from The NASDAQ Global Select Market. During the one (1) year period prior to
the Closing Date, (i) the Common Stock has been designated for quotation or
listed on The NASDAQ Global Select Market, (ii) trading in the Common Stock has
not been suspended by the SEC or NASDAQ and (iii) the Company has received no
communication, written or oral, from the SEC or NASDAQ regarding the suspension
or delisting of the Common Stock from The NASDAQ Global Select Market.

4.7 Offering. Subject to the accuracy of the representations and warranties of
each Investor set forth in Section 5 hereof, the offer, sale and issuance by the
Company of the Shares, the Warrants, the Conversion Shares, and the Warrant
Shares will be exempt from the registration requirements of the Securities Act,
and are exempt from registration and qualification under the registration,
permit or qualification requirements of all applicable securities laws of any
state of the United States.

4.8 SEC Filings. The Company has made available to the Investors through the
EDGAR system, true and complete copies of the Company’s most recent Annual
Report on Form 10-K for the fiscal year ended December 31, 2013 (the “10-K”),
and all other reports filed by the Company pursuant to the Exchange Act since
the filing of the 10-K and prior to the date hereof (collectively, the “SEC
Filings”). The SEC Filings are the only filings required of the Company pursuant
to the Exchange Act for such period. Except as listed on Schedule 4.8, as of
their respective filing dates (or, if amended prior to the date of this
Agreement, when amended), all of the SEC Filings complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder. None of the SEC Filings as of their
respective dates contained any untrue statement of material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

4.9 Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes

 

-8-



--------------------------------------------------------------------------------

thereto, and, in the case of quarterly financial statements, except for normal
year-end audit adjustments and as otherwise as permitted by Form 10-Q under
the Exchange Act).

4.10 Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in the SEC Filings and is not so disclosed that would have or reasonably
be expected to result in a Material Adverse Effect.

4.11 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 that are currently applicable to
the Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (c) access to assets and incurrence of liabilities is
permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets and liabilities is
compared with the existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any differences. The Company has
established effective disclosure controls and procedures (as defined in Exchange
Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the Exchange Act, as the
case may be, is being prepared. The Company’s certifying officers have evaluated
the effectiveness of the Company’s controls and procedures as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company’s internal controls (as such
term is defined in Item 308 of Regulation S-K) or, to the Company’s Knowledge,
in other factors that could significantly affect the Company’s internal
controls. The Company maintains and will continue to maintain a standard system
of accounting established and administered in accordance with GAAP and the
applicable requirements of the Exchange Act. During the twelve (12) months prior
to the date of this Agreement, none of the Company or any of its Subsidiaries
has received any notice or correspondence from any accountant relating to any
potential material weakness in any part of the system of internal accounting
controls of the Company or any of its Subsidiaries.

4.12 No Conflict, Breach, Violation or Default. Subject to the filing of the
Certificate of Designation with the State of Delaware, the execution, delivery
and performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not (a) conflict with or result in a breach or
violation of (i) any of the terms and provisions of, or constitute a default
under the Company’s Amended and Restated Certificate of Incorporation or the
Company’s Bylaws both as in effect on the date hereof (true and complete copies
of which have been made available to the Investors through the EDGAR system), or
(ii) any statute, rule, regulation or order of any governmental agency or body
or any court, domestic or foreign, having jurisdiction over the Company, any
Subsidiary or any of their respective assets or properties, except those which
have not had and would not reasonably be expected to be material to the Company
and its Subsidiaries, taken as a whole, or (b) conflict in any material respect
with, or constitute a material default (or an event that with notice or lapse of
time or both would become a default in any material respect) under any Material
Contract.

 

-9-



--------------------------------------------------------------------------------

4.13 Tax Matters. Except as would not, individually or in the aggregate, be
material to the Company and its Subsidiaries, taken as a whole, the Company and
each of its Subsidiaries has timely filed (or timely filed for an extension for)
all tax returns required to have been filed by the Company or such Subsidiary
with all appropriate governmental agencies and timely paid all taxes shown
thereon or otherwise owed by it, other than taxes being contested in good faith
and for which adequate reserves have been made on the Company’s financial
statements included in the SEC Filings. The charges, accruals and reserves on
the books of the Company in respect of taxes for all fiscal periods are adequate
in all material respects, and there are no material unpaid assessments against
the Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audit by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole. Except as would not, individually or in the aggregate be material to the
Company and its Subsidiaries, taken as a whole, all taxes and other assessments
and levies that the Company or any Subsidiary is required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due, other than taxes being contested in
good faith and for which adequate reserves have been made on the Company’s
financial statements included in the SEC Filings. There are no tax liens or
claims pending or, to the Company’s Knowledge, threatened against the Company or
any Subsidiary or any of their respective assets or property. There are no
outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity.

4.14 Title to Properties. The Company and each of its Subsidiaries has good and
marketable title to all real properties and good and valid title to all other
properties and assets owned by them, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or currently planned to be made thereof by them; and
the Company and each of its Subsidiaries holds any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by them.

4.15 Permits. The Company and each of its Subsidiaries possess adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it (the “Permits”),
except where such failure has not had and would not reasonably be expected to
have a material effect on the Company and its Subsidiaries, taken as a whole,
and such Permits are in full force and effect. The Company and each of its
Subsidiaries is in compliance with each of its Permits in all material respects
and no material violations are or have been recorded in respect of any Permits.
Neither the Company nor any of its Subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such Permit that,
if determined adversely to the Company or such Subsidiary, would reasonably be
expected to have a material effect on the Company and its Subsidiaries, taken as
a whole.

4.16 Material Contracts. Neither the Company nor any of its Subsidiaries is in
default under or in violation or breach of any Material Contract to which any of
them is a party and, to the Company’s Knowledge, no third party defaults exist
thereunder, except as would not, individually or in the aggregate, be material
to the Company and its Subsidiaries, taken as a whole.

4.17 Intellectual Property.

(a) All Intellectual Property owned by the Company and its Subsidiaries which
has been registered with a governmental authority and which is necessary for the
operation of the business as currently conducted is currently in material
compliance with all legal requirements (including timely filings, proofs and
payments of fees) and, to the Company’s Knowledge, is valid and enforceable. No

 

-10-



--------------------------------------------------------------------------------

Intellectual Property owned by the Company or its Subsidiaries which is
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted has been or is now subject to any cancellation
proceeding, or material dispute or litigation seeking to cancel or limit, or
terminate the Company’s or its Subsidiaries’ ownership interest in, such
Intellectual Property, and, to the Company’s Knowledge, no such action is
threatened. No patent owned by the Company or its Subsidiaries has been or is
now subject to any interference, reissue, re-examination or opposition
proceeding.

(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted to which the Company or any Subsidiary is a party (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are binding obligations of the Company or
its Subsidiaries that are parties thereto and, to the Company’s Knowledge, the
other parties thereto, and, to the Company’s Knowledge, are valid and
enforceable in accordance with their terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally, and no event has occurred and, to
the Company’s Knowledge, no condition currently exists which will result in a
material violation or breach of or constitute (with or without due notice or
lapse of time or both) a material default by the Company or any of its
Subsidiaries under any such License Agreement.

(c) To the Company’s Knowledge, the Company and its Subsidiaries own or have the
valid right to use all of the Intellectual Property that is necessary for the
conduct of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted. To the Company’s Knowledge, the Company and its
Subsidiaries have a valid and enforceable right to use all third party
Intellectual Property and Confidential Information used in the respective
businesses of the Company and its Subsidiaries.

(d) To the Company’s Knowledge, the conduct of the Company’s and its
Subsidiaries’ respective businesses as currently conducted do not infringe or
otherwise impair or conflict with (collectively, “Infringe”) any Intellectual
Property rights of any third party or any confidentiality obligation owed to a
third party, and, to the Company’s Knowledge, the Intellectual Property and
Confidential Information owned by the Company and its Subsidiaries which are
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted are not being Infringed by any third party.
Except as disclosed on Schedule 4.17, there is no litigation or order against
the Company or its Subsidiaries that is pending or outstanding or, to the
Company’s Knowledge, threatened, that seeks to limit or challenge, or that
concerns the ownership, use, validity or enforceability of, any Intellectual
Property or Confidential Information owned by the Company and its Subsidiaries,
or that seeks to limit or challenge the Company’s and its Subsidiaries’ use of
any Intellectual Property or Confidential Information owned by a third party,
and, to the Company’s Knowledge, there is no valid basis for the same.

(e) The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in a material alteration, loss, impairment
of or restriction on the Company’s or any of its Subsidiaries’ ownership or
right to use any of the Intellectual Property or Confidential Information which
is necessary for the conduct of Company’s and each of its Subsidiaries’
respective businesses as currently conducted.

 

-11-



--------------------------------------------------------------------------------

(f) The Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and its Subsidiaries’ rights in their Intellectual Property and
Confidential Information. Each employee, consultant and contractor who has had
access to Confidential Information which is necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted has executed an agreement or are otherwise subject to duties of
confidentiality to maintain the confidentiality of such Confidential
Information. Except under confidentiality obligations, to the Company’s
Knowledge, there has been no material disclosure of any of the Company’s or its
Subsidiaries’ material Confidential Information to any third party. The Company
and each of its Subsidiaries is in material compliance with all applicable laws
regarding the collection, use and protection of personally identifiable
information and with the Company’s and its Subsidiaries’ privacy policies.

4.18 Employment Matters. Except as disclosed on Schedule 4.18(i), no material
labor dispute exists or, to the Company’s Knowledge, is imminent with respect to
any of the employees of the Company which would have or would reasonably be
expected to result in a Material Adverse Effect. None of the Company’s or any
Subsidiary’s employees is a member of a labor union that relates to such
employee’s relationship with the Company, and neither the Company nor any of its
Subsidiaries is or, in the last five (5) years, has been a party to a collective
bargaining agreement nor is any such agreement currently being negotiated (nor
is the Company or any of its Subsidiaries currently obligated to negotiate). The
Company and each of its Subsidiaries believe that its relations with its
employees are generally good and no union organizing activities are taking
place. Except as disclosed on Schedule 4.18(ii), no executive officer of the
Company (as defined in Rule 405 of the Securities Act) has notified the Company
or any of its Subsidiaries that such officer intends to leave the Company or any
such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary within the next six (6) months. To the Company’s
Knowledge, no executive officer or key employee is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any restrictive covenant in favor of any third party which would have or would
reasonably be expected to result in a Material Adverse Effect, and to the
Company’s Knowledge, the continued employment of each such executive officer or
key employee does not subject the Company or any Subsidiary to any liability
with respect to any of the foregoing matters, except, in each case, compensation
for services rendered and other matters that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect on the
Company and its Subsidiaries, taken as a whole. The Company believes that,
except as would not have or not reasonably be expected to have a Material
Adverse Effect, it is in compliance with all U.S. federal, state, local and
foreign laws and regulations relating to labor, employment and employment
practices and benefits, terms and conditions of employment, employee
classification, and wages and hours, tax withholding and reporting, prohibited
discrimination, pay equity, equal employment, fair employment practices, safety
and health, advance notice for termination of employment including the Worker
Adjustment and Retraining Notification Act of 1988, as amended, and similar
state laws and immigration status.

4.19 Employee Benefit Plans.

(a) Neither the Company nor any Subsidiary nor any other entity which, together
with the Company or any Subsidiary would be treated as a single employer under
Section 4001 of ERISA or Section 414 of the Code maintains or contributes to, or
has within the preceding six (6) years maintained or contributed to, or has any
liability with respect to, any Plan subject to Title IV of ERISA or Section 412
of the Code. Except as would not be material to the Company and its
Subsidiaries, taken as a whole: (i) each Plan (and related trust, insurance
contract or fund) has been established and administered in all material respects
in accordance with its terms, and complies in all material respects in form and
in operation with the applicable requirements of ERISA and the Code and all
other applicable laws; and (ii)

 

-12-



--------------------------------------------------------------------------------

all contributions (including all employer contributions and employee salary
reduction contributions) which are due have been paid to each Plan.

(b) Except as would not be material to the Company and its Subsidiaries, taken
as a whole, each Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified and has received a favorable determination letter from
the Internal Revenue Service that the form of the Plan satisfies Section 401(a)
of the Code and no circumstance, fact or event has occurred or exists that is
reasonably likely to adversely affect the qualified status of any such Plan.

(c) Neither the execution of this Agreement and each of the other Transaction
Documents nor the consummation of the transactions contemplated by the foregoing
will either alone or in combination with another event result in (i) severance
pay or any increase in severance pay upon any termination of employment after
the date of this Agreement, (ii) any payment, compensation or benefit becoming
due to any current or former employee, director, consultant or independent
contractor of the Company or any Subsidiary; (iii) acceleration of the time of
the payment or vesting of, or increase in the amount of, compensation due to any
current or former employee, director, consultant or independent contractor of
the Company or any of its Subsidiaries; (iv) any material obligation pursuant to
any of the Plans; or (v) the payment of any amount that, individually or in
combination with any other such payment, right, or benefit constitutes an
“excess parachute payment,” as defined in Section 280G(b)(1) of the Code.

(d) With respect to any material Plan or exclusion therefrom with respect to any
independent contractor, (i) no actions, liens, lawsuits, claims, proceedings or
investigations or complaints (other than routine claims for benefits) are
pending or, to the Company’s Knowledge, threatened, (ii) to the Company’s
Knowledge, no facts or circumstances exist that give rise to any such actions,
suits or claims, proceedings or investigations that would reasonably be expected
to be material to the Company and its Subsidiaries, taken as a whole, and
(iii) no administrative investigation, audit or other administrative proceeding
by the Department of Labor, the Pension Benefit Guarantee Corporation, the
Internal Revenue Service or any other governmental authority is pending, in
progress, or to the Company’s Knowledge, threatened.

(e) Neither the Company nor any Subsidiary has any liability, whether absolute
or contingent, including any obligations under any Plan, with respect to any
misclassification of any person as an independent contractor rather than as an
employee or with respect to any current or former employee classified as exempt
from overtime wages, which would be material to the Company and its
Subsidiaries, taken as a whole.

(f) All Plans subject to Section 409A of the Code or similar law have been
operated and administered in all material respects in compliance with
Section 409A of the Code or similar law.

(g) Schedule 4.19(g) contains a true, correct and complete list of each Plan.

4.20 Environmental Matters. To the Company’s Knowledge, none of the Company or
any of its Subsidiaries (a) is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (b) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (c) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (d) is subject
to any claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would

 

-13-



--------------------------------------------------------------------------------

reasonably be expected to have, individually or in the aggregate, a material
effect on the Company and its Subsidiaries, taken as a whole; and there is no
pending investigation or, to the Company’s Knowledge, investigation threatened
in writing that might lead to such a claim.

4.21 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s Knowledge, currently threatened against the Company or its
Subsidiaries, as the case may be, that questions the validity of this Agreement,
the Securities or the right of the Company to enter into the Transaction
Documents, or to consummate the transactions contemplated hereby or thereby, or
that would reasonably be expected to have, individually or in the aggregate, a
material effect on the Company and its Subsidiaries, taken as a whole. No
judgment, injunction or order of any nature has been issued by any court of
other governmental authority against the Company purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, the
Transaction Documents or the transaction contemplated hereby or thereby.

4.22 Insurance Coverage. The Company and each of its Subsidiaries maintains in
full force and effect insurance coverage that is customary for comparably
situated companies for the business being conducted and properties owned or
leased by the Company and each of its Subsidiaries. Neither the Company nor any
of its Subsidiaries has been refused any insurance coverage sought or applied
for and neither the Company nor any of its Subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not reasonably
be expected to have a Material Adverse Effect.

4.23 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company.

4.24 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.

4.25 Private Placement. Assuming the accuracy of the representations and
warranties of the Investors in Section 5 hereof, the offer and sale of the
Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the Securities Act.

4.26 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration of the transactions
contemplated hereby or that would require registration of the Securities under
the Securities Act.

4.27 Regulation M Compliance. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, (a) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (b) sold, bid for, purchased or paid any compensation for
soliciting purchases of, any of the Securities in violation of Regulation M
under the Exchange Act, or (c) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.

 

-14-



--------------------------------------------------------------------------------

4.28 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature; or (f) violated in any material respect any provision of the U.S.
Foreign Corrupt Practices Act of 1977.

4.29 Transactions with Affiliates and Employees. None of the executive officers
or directors of the Company and, to the Company’s Knowledge, none of the
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors) that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act.

4.30 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC promulgated thereunder.

4.31 Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the last financial statements included in the SEC Filings, except as
specifically disclosed in a subsequent SEC Filing filed prior to the date
hereof: (a) there has been no Material Adverse Effect; (b) neither the Company
nor any of its Subsidiaries has incurred any material liabilities or obligations
of any nature (contingent or otherwise) other than (i) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (ii) liabilities not required to be reflected in the Company’s
consolidated financial statements pursuant to GAAP or required to be disclosed
in filings made with the SEC; (c) neither the Company nor any of its
Subsidiaries has altered materially its method of accounting or the identity of
its auditors; (d) neither the Company nor any of its Subsidiaries has declared
or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock; (e) neither the Company nor any of its
Subsidiaries has issued any securities to any officer, director or Affiliate,
except pursuant to its existing stock plans or executive and director
compensation arrangements disclosed in the SEC Filings; and (f) neither the
Company nor any of its Subsidiaries has sold any material assets. Neither the
Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any bankruptcy law nor, to the Company’s Knowledge, does it have any
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any knowledge of any fact which would reasonably lead a creditor
to do so. Neither the Company nor any of its Subsidiaries intends to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). Neither
the Company nor any of its Subsidiaries is and, after giving effect to the
transactions contemplated hereby and by the other Transaction Documents, will be
insolvent. The Company does not have pending before the SEC any request for
confidential treatment of information. Except for the transactions contemplated
by the Transaction Documents, no event, liability, development or circumstance
has occurred or exists, or is contemplated to occur or may occur, with respect
to the Company or any of its Subsidiaries or their respective business,
properties, prospects, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities

 

-15-



--------------------------------------------------------------------------------

laws at the time this representation is made that has not been publicly
disclosed one (1) Business Day prior to the date that this representation is
made.

4.32 U.S. Real Property Holding Corporation. None of the Company or any of its
Subsidiaries is, nor has it ever been, a U.S. real property holding corporation
within the meaning of Section 897 of the Code.

4.33 Application of Takeover Protections.

(a) The Company and its Board of Directors has taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Amended and
Restated Certificate of Incorporation (or other governing documents) or laws
(including any “fair price,” “moratorium,” “control share acquisition” or other
similar anti-takeover statute or regulations enacted under federal or state
laws) that are or could become applicable to any Investor as a result of the
transactions contemplated by this Agreement, including the Company’s issuance of
the Common Shares, the Warrant Shares and the Conversion Shares and any
Investor’s ownership of the Securities. The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

(b) Without limiting the generality of the foregoing representations and
warranties contained in this Section 4.33, the Board of Directors of the Company
has adopted resolutions approving the transactions contemplated hereby and the
Transaction Documents for purposes of Section 203(a)(i) of the Delaware General
Corporations Law (the “DGCL”) in order to provide that the restrictions on
“business combinations” set forth and defined therein shall not apply to the
Company or the Investors as a result of the consummation of such transactions.
As a result of the adoption of such resolutions by the Board of Directors of the
Company, no Investor shall be deemed an “interested stockholder” for purposes of
Section 203 of the DGCL as a result of the consummation of the transactions
contemplated by the Transaction Documents.

4.34 Disclosure. All disclosure provided to the Investors regarding each of the
Company and its Subsidiaries, its business and properties, and the transactions
contemplated hereby, furnished by or on behalf of the Company is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, taken as a whole and in the light of the circumstances
under which they were made, not materially misleading.

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants as of the date hereof and as
of the Closing Date to the Company as follows:

5.1 Organization and Existence. Such Investor, if such Investor is an entity, is
a validly existing corporation, limited partnership or limited liability company
and has all requisite corporate, partnership or limited liability company power
and authority, and if such Investor is a natural person, all requisite power and
authority, to invest in the Securities pursuant to this Agreement.

5.2 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized by all necessary corporate action or, if such Investor is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Investor. Each of the Transaction Documents to
which it

 

-16-



--------------------------------------------------------------------------------

is a party has been (or upon delivery will have been) duly executed by such
Investor and is, or when delivered in accordance with the terms hereof, will
constitute a legal, valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as may be limited by:
(a) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally; (b) applicable United States federal or state securities laws limits
on indemnification; and (c) the effect of rules of law governing the
availability of equitable remedies.

5.3 Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act. Neither such Investor nor any Affiliate of such
Investor is a broker-dealer registered with the SEC under the Exchange Act or an
entity engaged in a business that would require it to be so registered.

5.4 Investment Experience. Such Investor understands that the purchase of the
Securities involves substantial risk and acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5 Disclosure of Information. Prior to the time of purchase of any Securities,
such Investor received a copy of this Agreement. Such Investor has reviewed this
Agreement, and has had the opportunity to ask questions and receive any
additional information from persons acting on behalf of the Company to verify
such Investor’s understanding of the terms thereof and of the Company’s business
and status thereof. Such Investor acknowledges that no officer, director,
attorney, broker–dealer, placement agent, finder or other person affiliated with
the Company has given such Investor any information or made any representations,
oral or written, other than as expressly provided in this Agreement, on which
the Investor has relied upon in deciding to invest in the Securities. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 4 of this Agreement or the right of such Investor to
rely thereon. Such Investor acknowledges and agrees that this Agreement contains
all representations and warranties made by the Company to the Investor in
connection with the offering, sale and purchase of the Securities.

5.6 Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

5.7 Accredited Investor. At the time such Investor was offered the Shares and
Warrants, it was, and at the date hereof it is, and on the Closing Date and on
each date on which it exercises the Warrants it will be, an “accredited
investor” as defined in Rule 501(a) under the Securities Act.

5.8 No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.

5.9 Consultation With Own Attorney. Such Investor has been advised to consult
with its own attorney and other financial and tax advisers regarding all legal
matters concerning an investment in the

 

-17-



--------------------------------------------------------------------------------

Company and the tax consequences of purchasing the Securities, and has done so,
to the extent such Investor considers necessary.

5.10 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

5.11 Certain Trading Activities. Such Investor has not, directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor which (a) had knowledge of the transactions contemplated hereby,
(b) has or shares discretion relating to the Investor’s investments and trading
or information concerning the Investor’s investments or (c) is subject to the
Investor’s review or input concerning the Investor’s investments or trading,
engaged in any sale or purchase in the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities) since
the time that the Investor was first contacted by the Company regarding the
investment in the Company contemplated herein through the date hereof and the
Closing Date. “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

5.12 No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

5.13 Residence. Such Investor’s residence (if an individual) or office in which
its investment decision with respect to the Securities was made (if an entity)
is located at the address immediately below such Investor’s name on its
signature page hereto.

5.14 Regulation M Compliance. Such Investor is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Investors, and
agrees to comply with such rules.

6. Other Agreements of the Parties.

6.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Section 6,
each Investor, severally but not jointly, covenants and agrees that the
Securities may be disposed of only pursuant to an effective registration
statement under, and in compliance with the requirements of, the Securities Act,
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act, and in compliance with any
applicable state and federal securities laws. In connection with any transfer of
the Securities other than (i) pursuant to an effective registration statement,
(ii) to the Company, or (iii) pursuant to Rule 144 (provided that such Investor
provides the Company with reasonable assurances (in the form of seller and, if
applicable, broker representation letters) that the Securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably

 

-18-



--------------------------------------------------------------------------------

satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and restrictive legends in
substantially the following form, until such time as they are not required under
Section 6.1(c):

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

THE TRANSFER OF ALL OR ANY PORTION OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE OR INSTRUMENT IS SUBJECT TO THE RESTRICTIONS AND CONDITIONS
SPECIFIED IN AN INVESTORS’ RIGHTS AGREEMENT AMONG THE ISSUER AND THE INITIAL
PURCHASER. ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR
INSTRUMENT THAT IS NOT MADE IN COMPLIANCE WITH THE RESTRICTIONS AND CONDITIONS
SET FORTH IN THE INVESTORS’ RIGHTS AGREEMENT AMONG THE ISSUER AND THE INITIAL
PURCHASER SHALL BE ABSOLUTELY VOID AB INITIO. A COPY OF SUCH INVESTORS’ RIGHTS
AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE ISSUER TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.

(c) Removal of Legends. In connection with any sale or disposition of the
Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the Securities Act such that the purchaser acquires freely
tradable shares and upon compliance by the Investor with the requirements of
this Agreement, the Company shall or, in the case of Common Stock, shall cause
the transfer agent for the Common Stock (the “Transfer Agent”) to, issue
replacement certificates representing the Securities sold or disposed of without
restrictive legends. Provided that the Lockup Period (as defined in the
Investors’ Rights Agreement) has expired, upon the earlier of (i) registration
for resale pursuant to the Investors’ Rights Agreement or (ii) the Shares
becoming freely tradable by a non-affiliate pursuant to Rule 144 the Company
shall (A) deliver to the Transfer Agent irrevocable instructions that the
Transfer Agent shall reissue a certificate representing shares of Common Stock
without legends upon receipt by such Transfer Agent of the legended certificates
for such shares, together with either (1) a customary representation by the
Investor that Rule 144 applies to the shares of Common Stock represented thereby
or (2) a statement by the Investor that such Investor has sold the shares of
Common Stock represented thereby in accordance with the Plan of Distribution
contained in the Registration Statement, and (B) cause its counsel to deliver to
the Transfer Agent one or more blanket opinions to the effect that the removal
of such legends in such circumstances may be effected under the Securities Act.
From and after the earlier of such dates, upon an Investor’s written request,
the Company shall promptly cause certificates evidencing the Investor’s
Securities to be replaced with certificates which do not bear such restrictive
legends, and Conversion Shares subsequently issued upon due conversion of the
Preferred Shares and Warrant Shares subsequently issued upon due exercise of the
Warrants shall not bear such restrictive legends provided the provisions of
either clause (i) or clause (ii) above, as applicable, are satisfied with

 

-19-



--------------------------------------------------------------------------------

respect thereto. Certificates for Common Stock that are subject to legend
removal hereunder may be transmitted by the Transfer Agent to an Investor by
crediting the applicable balance account at the Depository Trust Company, as
directed by such Investor.

6.2 Reservation of Common Stock. The Company shall, at all times following
approval of the Proposals, reserve and keep available out of its authorized but
unissued shares of Common Stock, solely for the purpose of providing for the
conversion of the Preferred Shares and the exercise of the Warrants, such number
of shares of Common Stock as shall from time to time equal the number of shares
sufficient to permit the conversion of the Preferred Shares and the exercise of
the Warrants issued pursuant to this Agreement in accordance with their
respective terms.

6.3 Proxy Statement; Stockholders Meeting.

(a) Promptly following the execution and delivery of this Agreement, the Company
shall take all action necessary to call a meeting of its stockholders (the
“Stockholders Meeting”) for the purpose of seeking approval of the Company’s
stockholders for (i) an increase in the total number of authorized shares of
Common Stock to 100,000,000 shares and (ii) the issuance and sale to the
Investors of the Securities, including any change of control which may be deemed
to occur in connection therewith (the “Proposals”). In the event that the
Proposals are not approved by the Company’s stockholders at the Stockholders
Meeting, the Company shall take all action necessary to call one additional
meeting of its stockholders (the “Subsequent Stockholders Meeting”) for the
purpose of seeking approval of the Proposals, to be held no more than one year
after the Closing Date, to the extent reasonably practicable. In connection with
the Stockholders Meeting and, if applicable, the Subsequent Stockholders
Meeting, the Company will promptly prepare and file with the SEC proxy materials
(including a proxy statement and form of proxy) for use at the Stockholders
Meeting and, if applicable, the Subsequent Stockholders Meeting, and, after
receiving and promptly responding to any comments of the SEC thereon, shall
promptly mail such proxy materials (or, if permitted, notice of the availability
of such proxy materials) to the stockholders of the Company. The Company will
comply with Section 14(a) of the Exchange Act and the rules promulgated
thereunder in relation to any proxy statement (as amended or supplemented, each
a “Proxy Statement”) and any form of proxy to be sent or made available to the
stockholders of the Company in connection with the Stockholders Meeting or, if
applicable, the Subsequent Stockholders Meeting, and each Proxy Statement shall
not, on the date that such Proxy Statement (or any amendment thereof or
supplement thereto) is first mailed or made available to stockholders or at the
time of the Stockholders Meeting or the Subsequent Stockholders Meeting, contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein not false or misleading,
or omit to state any material fact necessary to correct any statement in any
earlier communication with respect to the solicitation of proxies for the
Stockholders Meeting or the Subsequent Stockholders Meeting which has become
false or misleading. Each Investor shall promptly furnish in writing to the
Company such information relating to such Investor and its investment in the
Company as the Company may reasonably request for inclusion in each Proxy
Statement.

(b) Subject to its fiduciary obligations under applicable law (as determined in
good faith by the Company’s Board of Directors after consultation with the
Company’s outside counsel), the Company’s Board of Directors shall recommend to
the Company’s stockholders that the stockholders vote in favor of the Proposals
(the “Company Board Recommendation”) at the Stockholders Meeting and, if
applicable, the Subsequent Stockholders Meeting, and take all commercially
reasonable action to solicit the approval of the stockholders for the Proposals
unless the Board of Directors shall have modified, amended or withdrawn the
Company Board Recommendation pursuant to the provisions of this Section 6.3(b).
The Company covenants that the Board of Directors of the Company shall not
modify, amend or withdraw the Company Board Recommendation unless the Board of
Directors (after

 

-20-



--------------------------------------------------------------------------------

consultation with the Company’s outside counsel) shall determine in the good
faith exercise of its business judgment that maintaining the Company Board
Recommendation would be inconsistent with its fiduciary duties to the Company’s
stockholders. Whether or not the Company’s Board of Directors modifies, amends
or withdraws the Company Board Recommendation pursuant to the immediately
preceding sentence, the Company shall in accordance with Section 146 of the DGCL
and the provisions of its Amended and Restated Certificate of Incorporation and
Bylaws, (i) take all action necessary to convene the Stockholders Meeting and,
if necessary, the Subsequent Stockholders Meeting, to consider and vote upon the
approval of the Proposals and (ii) submit the Proposals at the Stockholders
Meeting or, if applicable, the Subsequent Stockholders Meeting to the
stockholders of the Company for their approval.

6.4 Publicity. Except as otherwise contemplated hereby or as set forth below, no
public release or announcement concerning the transactions contemplated hereby
shall be issued by the Company or the Investors without the prior consent of the
Company (in the case of a release or announcement by the Investors) or the
Investors (in the case of a release or announcement by the Company), which
consents shall not be unreasonably withheld, except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Company or the
Investors, as the case may be, shall allow the Investors or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance. Each party agrees to consider the comments of the other parties
reasonably and in good faith. No later than 8:30 a.m. (New York City time) on
the trading day immediately following the Closing Date, the Company shall issue
a press release disclosing the consummation of the transactions contemplated by
this Agreement. No later than the fourth trading day following the Closing Date,
the Company will file a Current Report on Form 8-K attaching the press release
described in the foregoing sentence as well as copies of the Transaction
Documents. In addition, the Company will make such other filings and notices in
the manner and time required by the SEC or NASDAQ.

6.5 Equal Treatment of Investors. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Investor by the
Company and negotiated separately by each Investor, and is intended for the
Company to treat the Investors as a class and shall not in any way be construed
as the Investors acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

6.6 Use of Proceeds. The net proceeds of the sale of the Shares and the Warrants
hereunder shall be used by the Company for working capital and general corporate
purposes.

6.7 Listing of Securities. In the time and manner required by NASDAQ, the
Company shall prepare and file with NASDAQ an additional shares listing
application covering all of the Common Shares, Warrant Shares and Conversion
Shares and shall use its reasonable best efforts to take all steps necessary to
cause all of the Common Shares, Warrant Shares and Conversion Shares to be
approved for listing as promptly as possible thereafter. The Company shall use
its reasonable best efforts to maintain the listing of the Common Stock on The
NASDAQ Global Select Market, including (a) taking all actions reasonably related
to maintaining NASDAQ listing standards and (b) refraining from taking actions
reasonably expected to cause the Company to not meet NASDAQ listing standards.

 

-21-



--------------------------------------------------------------------------------

6.8 Form D. The Company agrees to timely file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof,
promptly upon the written request of any Investor.

6.9 Tax Matters. The Company shall pay all Transfer Agent fees, stamp taxes and
other taxes and duties levied in connection with the sale and issuance of the
Securities to the Investors. Each Investor, severally and not jointly with any
other Investor, shall be responsible for all other tax liability that may arise
as a result of holding or transferring the Securities by it.

6.10 Certain Interim Covenants. From the date of this Agreement until the
Closing Date, the Company shall, and shall cause each of its Subsidiaries to,
conduct its business and operations in the ordinary course, consistent with past
practice, and use its commercially reasonable efforts to (i) preserve intact its
present business organization, (ii) maintain in effect all material Permits,
(iii) keep available the services of its directors, officers and other key
personnel and (iv) maintain satisfactory relationships with customers,
suppliers, lenders and other Persons with whom it has a material business
relationship. Without limiting the generality of the foregoing, except as
expressly contemplated by this Agreement or any other Transaction Document,
unless consented to in writing by the Required Investors, the Company shall not
and shall cause each of its Subsidiaries not to:

(a) except as specifically contemplated by the Transaction Documents, amend its
Amended and Restated Certificate of Incorporation or Bylaws (whether by merger,
consolidation or otherwise) or take any action that would require a vote of the
holders of its Common Stock;

(b)(i) split, combine or reclassify, (ii) declare, set aside or pay any dividend
or other distribution in respect of, (iii) redeem, repurchase or otherwise
acquire (except as may be required by any agreement with employees, officers,
directors or consultants of the Company in effect on the date hereof upon
termination of their employment or services), (iv) issue, deliver or sell
(excluding issuances of options to purchase the Company’s Common Stock to
employees in the ordinary course of business in a manner consistent with past
practice or shares of Common Stock pursuant to the exercise of stock options or
warrants of the Company outstanding as of the date hereof), or (v) amend any
term or provision of any agreement, instrument or other document governing, in
each case, any Equity Securities;

(c) create, incur, assume or permit to exist any Indebtedness in excess of
$10,000,000 in the aggregate;

(d) change any methods of accounting, excepted as required by GAAP and as agreed
to by the independent public accounts of the Company; or

(e) agree, or commit or offer to do any of the foregoing.

7. Conditions to Closing.

7.1 Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase the Shares and the Warrants at the Closing is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by such Investor (as to itself only):

(a) The representations and warranties of the Company contained in Section 4
shall be true and correct in all material respects (other than representations
and warranties which are already qualified as to materiality, which shall be
true and correct in all respects) as of the date when made and as

 

-22-



--------------------------------------------------------------------------------

of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date.

(b) The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing Date.

(c) The Company shall have delivered a certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a) and (b) of this Section 7.1.

(d) The Company shall have delivered a certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, in substantially the
form attached hereto as Exhibit D.

(e) The Company shall have delivered a certificate or certificates to Paul,
Weiss, Rifkind, Wharton & Garrison LLP registered in such name or names as the
Investors may designate, representing the Preferred Shares and Warrants.

(f) The Company shall have obtained the consents, permits, approvals,
registrations and waivers listed on Schedule 7.1 of the Disclosure Schedules,
all of which shall be in full force and effect.

(g) The Company shall have executed and delivered the Investors’ Rights
Agreement.

(h) The Investors shall have received an opinion of Paul Hastings LLP, dated as
of the Closing Date, relating to the transactions contemplated by or referred to
herein, substantially in the form attached hereto as Exhibit E.

(i) The Certificate of Designation shall have been filed with the Secretary of
State of the State of Delaware and shall be effective.

(j) Since the date of execution of this Agreement, no event or series of events
shall have occurred that has had or would reasonably be expected to have a
Material Adverse Effect.

(k) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.

7.2 Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares and the Warrants at the Closing is subject to the
satisfaction on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

(a) The representations and warranties of the Investors contained in Section 5
shall be true and correct in all respects as of the date when made and as of the
Closing Date, as though made on and as of such date.

 

-23-



--------------------------------------------------------------------------------

(b) The Investors shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by them at or
prior to the Closing.

(c) The Company shall have obtained the consents, permits, approvals,
registrations and waivers listed on Schedule 7.1 of the Disclosure Schedules,
all of which shall be in full force and effect.

(d) The Investors shall have executed and delivered the Investors’ Rights
Agreement.

(e) The Certificate of Designation shall have been filed with the Secretary of
State of the State of Delaware and shall be effective.

(f) The Investors shall have delivered the Closing Consideration to the Company
in United States dollars and in immediately available funds in accordance with
the provisions of Section 3.

(g) The Investors shall have executed and delivered that certain stock transfer
side letter, in such form as shall be reasonably acceptable to the Company.

(h) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.

7.3 Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

(i) upon the mutual written consent of the Company and the Investors;

(ii) by the Company if any of the conditions set forth in Section 7.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) by an Investor (with respect to itself only) if any of the conditions set
forth in Section 7.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor;

(iv) by either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to September 10, 2014; or

(v) by either the Company or any Investor (with respect to itself only) if any
governmental authority in the United States shall have been enacted, issued,
promulgated, enforced or entered any judgment, injunction or similar order which
is then in effect and is final and nonappealable and has the effect of making
consummation of the transactions contemplated by the Transaction Documents
illegal or otherwise preventing or prohibiting consummation of such
transactions;

 

-24-



--------------------------------------------------------------------------------

provided, however, that, except in the case of clauses (i) and (v) above, the
party seeking to terminate its obligation to effect the Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents.

(b) In the event of a termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 7.3, written notice
thereof shall forthwith be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors.

(c) In the event of any termination of this Agreement as provided in this
Section 7.3, this Agreement (other than this Section 7.3(c) and Section 9, which
shall remain in full force and effect) shall forthwith become wholly void and of
no further force and effect; provided, that nothing in this Section 7.3(c) shall
be deemed to release any party from any liability for any breach by such party
of the terms and provisions of this Agreement or the other Transaction
Documents.

8. Survival and Indemnification.

8.1 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for a period of twelve
(12) months; provided, however, that the representations and warranties of
(a) the Company set forth in Sections 4.1, 4.2, 4.3 and 4.4 and (b) the
Investors set forth in Section 5 shall survive indefinitely; and provided
further that if notice of a claim for indemnification pursuant to Section 8.2
for breach of any representation or warranty is brought prior to the end of such
period, then the obligation to indemnify in respect of such breach shall survive
as to such claim, until such claim has been finally resolved. All of the
covenants, agreements and obligations of the parties contained in this Agreement
shall survive (a) until fully performed or fulfilled, unless noncompliance with
such covenants, agreements or obligations is waived in writing by the party or
parties entitled to such performance or (b) if not fully performed or fulfilled,
until the expiration of the relevant statute of limitations.

8.2 Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
members, managers, employees and agents, and their respective successors and
assigns (each, an “Investor Indemnified Party”), from and against any and all
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees and disbursements) to which such Person may become
subject as a result of or arising out of (a) any breach of representation,
warranty, covenant or agreement made by or to be performed on the part of the
Company under the Transaction Documents or (b) any action, suit, claim,
proceeding or investigation by any governmental authority, stockholder of the
Company or any other Person (other than the Company or another Investor
Indemnified Party) relating to this Agreement or the other Transaction Documents
or the transactions contemplated hereby or thereby (other than any losses,
claims, damages, liabilities and expenses attributable to the acts, errors or
omissions on the part of such Investor), and in each case, will reimburse any
such Person for all such amounts as they are incurred by such Person.

8.3 Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (a) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (b) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (i) the indemnifying party
has agreed to pay such fees or expenses, (ii) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such

 

-25-



--------------------------------------------------------------------------------

person or (iii) in the reasonable judgment of any such indemnified party, based
upon written advice of its counsel, a conflict of interest exists between such
person and the indemnifying party with respect to such claims (in which case, if
the person notifies the indemnifying party in writing that such person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such person); and provided, further, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation and, in
the event an indemnified party controls the defense of any claim under this
Section 8, such indemnified party may not settle such claim without the
Company’s prior written consent, which will not be unreasonably withheld.
Notwithstanding anything in this Agreement to the contrary, the indemnifying
party shall not be permitted to assume the defense of a claim if (x) such claim
seeks remedies, in addition to or other than, monetary damages that are
reasonably likely to be awarded, or (y) such claim involves a criminal
proceeding.

8.4 Investigation. No investigation of the Company or any of its Subsidiaries by
any Investor, whether prior to or after the date hereof, shall limit any
Investor’s exercise of any right hereunder or be deemed to be a waiver of any
such right.

8.5 Purchase Price Adjustment. Any indemnification payments pursuant to this
Section 8 shall be treated as an adjustment to the applicable Closing
Consideration for U.S. federal income and applicable state and local tax
purposes, unless a different treatment is required by applicable law.

9. Miscellaneous.

9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Required Investors, as
applicable; provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors if such transferee shall agree in writing to be bound, with
respect to the transferred Securities, by the terms and conditions of this
Agreement that apply to the “Investors”. The provisions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties.

9.2 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except for Persons entitled to indemnification pursuant to the terms of
Section 8.

9.3 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such

 

-26-



--------------------------------------------------------------------------------

obligation (other than in connection with any action for a temporary restraining
order) the defense that a remedy at law would be adequate.

9.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.5 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (a) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (b) if given by facsimile, then such
notice shall be deemed given upon receipt of confirmation of complete
transmittal, (c) if given by electronic mail during normal business hours of the
recipient, and if not sent during normal business hours, then on the recipient’s
next business day, (d) if given by mail, then such notice shall be deemed given
upon the earlier of (i) receipt of such notice by the recipient or (ii) three
days after such notice is deposited in first class mail, postage prepaid, and
(e) if given by an internationally recognized overnight air courier, then such
notice shall be deemed given one (1) Business Day after delivery to such
carrier. All notices shall be addressed to the party to be notified at the
address as follows, or at such other address as such party may designate by ten
days’ advance written notice to the other party:

If to the Company:

Novatel Wireless, Inc.

9645 Scranton Road

San Diego, California 92121

Attention: President and Chief Operating Officer

Fax: (858) 812-3402

E-mail: ssouissi@novatelwireless.com

With a copy to:

Paul Hastings LLP

4747 Executive Drive, 12th Floor

San Diego, California 92121

Attention: Carl Sanchez and Teri O’Brien

Fax: (858) 458-3131

E-mail: carlsanchez@paulhastings.com; teriobrien@paulhastings.com

If to the Investors:

to the addresses set forth on the signature pages hereto.

9.6 Expenses. The Company shall reimburse the Investors upon demand for all
reasonable out-of-pocket expenses incurred by the Investors, including without
limitation reimbursement of reasonable attorneys’ fees and disbursements and
accounting fees and disbursements, in connection with in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement;
provided, however, that in the event that the Agreement is terminated pursuant
to Section 7.3, the Company’s obligation to reimburse the Investors for such
expenses shall be limited to an aggregate amount equal to $150,000, and any
expenses incurred by the Investors in excess of such amount shall be the
responsibility of the Investors. The Company shall at all times be responsible
for its own costs and expenses incurred in connection with the transactions
contemplated hereby, including attorneys’ fees and disbursements and accounting
fees and disbursements. In the event that legal proceedings are

 

-27-



--------------------------------------------------------------------------------

commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement or the other Transaction Documents, the party
or parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.

9.7 Amendments and Waivers. No failure or delay on the part of the Company or
any Investor in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to the
Company or any Investor at law, in equity or otherwise. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Investors. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Securities purchased under this
Agreement at the time outstanding, each future holder of all such Securities,
and the Company.

9.8 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

9.9 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

9.10 Entire Agreement. This Agreement, including the schedules and exhibits
attached hereto, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

9.11 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.12 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably

 

-28-



--------------------------------------------------------------------------------

waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts and irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.13 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

[SIGNATURE PAGE FOLLOWS]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement or caused
their duly authorized officers to execute this Purchase Agreement as of the date
first above written.

The Company:

 

NOVATEL WIRELESS, INC. By:  

/s/ Alex Mashinsky

Name:   Alex Mashinsky Title:   Interim Chief Executive Officer

[SIGNATURE PAGE TO NOVATEL WIRELESS, INC. PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

The Investors:

 

HC2 HOLDINGS 2, INC., a Delaware corporation

By:

 

/s/ Keith Hladek

Name: Keith Hladek

Title: Chief Operating Officer

Aggregate Purchase Price: $14,411,764.50

Number of Common Shares: 7,363,334

Number of Preferred Shares: 87,196

Number of Warrants: 4,117,647

 

Address: Andrea L. Mancuso

         Acting General Counsel & Corporate Secretary

         c/o HC2 Holdings, Inc.

         460 Herndon Parkway, Suite 150

         Herndon, VA 20170

Telephone: (703) 639-4797 E-mail:    amancuso@HC2.com with a copy to: Address:
Jeffrey D. Marell

         Paul, Weiss, Rifkind, Wharton & Garrison LLP

         1285 Avenue of the Americas

         New York, NY 10019-6064

Telephone: (212) 373-3105 Facsimile: (212) 492-0105 E-mail:
jmarell@paulweiss.com

[SIGNATURE PAGE TO NOVATEL WIRELESS, INC. PURCHASE AGREEMENT]